DETAILED ACTION
This action is pursuant to the claims filed on December 7, 2021. Currently, claims 19, 21, 38-40, 43-46, and 49-50 are pending. Below follows a complete final action on the merits of claims of claims 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to specification overcome the previous specification objections. 
Applicant’s amendments to the drawings overcome the previous drawing objection. 
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(a).
Applicant’s amendments to the claims overcome some of the previous 35 U.S.C. 112(b), see below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the one or more nerve fibers” to – the one or more target nerve fibers – in lines 20-21.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 39-40, and 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “deliver radiofrequency ablation therapy through the electrode” line 2. However, it is unclear if the “radiofrequency ablation therapy” is the same, different, or in addition to the previously recited “ablation therapy” of claim 19. For examination purposes, the claim will be interpreted as the ablation therapy of claim 19 further comprises radiofrequency ablation therapy. 
Claims 39 and 40 recite various limitations regarding the “sensor”. Specifically, claim 19 refers to the sensor as “designed to sense a patient physiological parameter” in line 88. Further in claims 39 and 40, the sensor is designed to “sense temperature” and “sense impedance”, respectively. However, this renders the claims indefinite as it is unclear if the temperature and/or impedance of claims 39 and 40 is the same or different than the physiological parameter of claim 1. Clarification is required. For examination purposes, the limitation will be interpreted as the sensor is designed to sense a patient physiological parameter and that the patient physiological parameter is impedance or temperature. 
Claim 43 recites the limitation “a patient physiological parameter” in line 2. However, it is unclear if this “a patient physiological parameter” is the same, different, or in addition to the Claims 44-46 are similarly rejected for reciting the limitation “the patient physiological parameter”. 
Claim 43 recites the limitation “a pelvic floor dysfunction” in line 3. However, it is unclear if the “a pelvic floor dysfunction” is the same, different, or in addition to the pelvic floor dysfunction already recited in claim 19. For examination purposes, it will be interpreted as the same. 
Claims 44-46 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 21, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US PGPUB: 2014/0073903) in view of Sachs et al (USPGPUB: 2014/0039356), further in view of Turovskiy et al (US PGPUB: 2014/0276718).  
Regarding independent claim 19, Weber discloses a medical device (Figure 1) comprising: 
an ablation catheter device (catheter 150 comprising ablation instrument 160; [0017]) including: 
	a catheter body (Fig. 1; [0017] “the catheter 150 comprises a flexible shaft or tubing”);
an ablation device disposed on a distal end of the catheter body, the ablation device designed to deliver an ablation therapy (ablation instrument 160 disposed on and
		a sensor (155) carried by the catheter body (see Fig. 1), the sensor designed to sense a patient physiologic parameter (at least [0017], [0018] “The magnetometer 155 is miniaturized as described below and can detect nerve activity through analyzing the generated B field around the nerve when the nerve conducts an impulse”); 
	wherein the ablation catheter device is configured to be used to identify one or more target pelvic nerve fibers of a patient based on nerve activity measured by the distal end of the catheter body (abstract, [0002] “nerve ablation procedures are commonly performed on peripheral, spinal, or pelvic nerves”; [0016] “Such a catheter is equipped with magnetic sensing for both identifying [peripheral, spinal, or pelvic] nerves and assessing the success of the ablation”; Fig. 2; [0018] discusses delivering stimulation energy to determine nerve conduction signals (i.e. nerve activity) can be detected by the sensor 155; when nerve activity is sensed, the nerve is identified as the target of ablation; note if there is not nerve activity detected, the location and/orientation of the instrument is changed (Fig. 2; 207; [0018]-[0019]); note [0003] states the system is used to identify and ablate nerve fibers), and 
	wherein the ablation catheter device is configured to communicate with a processor (170; [0017], [0018]), the processor configured to: 
cause the ablation therapy to be delivered through the ablation device to the one or more target pelvic nerve fibers of the patient to treat dysfunction in the patient (Fig. 2: 203; [0019] discusses delivering ablation to the identified nerve; [0002] “For the purposes of pain management, for example, nerve ablation procedures are commonly performed on peripheral, spinal, or pelvic nerves”;) wherein the therapy is configured to at least temporarily deactivate the one or more nerve fibers ([0019] discusses delivering ablation until a change in the nerve activity, interpreted as at least temporarily deactivated, is detected by the sensor in order to determine that the target is adequately ablated), 
receive from the sensor a sensed patient physiological parameter following delivery of the ablation therapy (Fig. 2: steps 204-206; [0019] discusses delivering simulation energy to the treated target, where  the sensor measures for the presence/change in nerve activity; note nerve activity is interpreted as the sensed patient physiological parameter), and determine whether the sensed patient physiological parameter exceeds a predetermined threshold indicative of the one or more nerve fibers being at least temporarily deactivated by delivery of the ablation therapy ([0019] determining if a signal is detected by the sensor and that “if no time-correlated signal in the magnetic field is detected, it may be assumed that the nervous tissue targeted by steps 200-202 has been destroyed”; note “no signal” is interpreted as the predetermined threshold”). 
Weber teaches nerve ablation procedures for pain management are commonly performed on pelvic nerves ([0002]), Weber fails to disclose treating pelvic floor dysfunction by targeting the pelvic nerve. 
However, Sachs discloses a medical device (10) configured to deliver ablation therapy to disrupt nerve activity of one or more fibers of a pelvic nerve branch to treat pelvic floor dysfunction in the patient (at least [0056], [0108], [0166]-[0167] disclose delivering ablation therapy to one or more pelvic nerve fibers (e.g. C fibers) in order to alleviate pelvic pain 
Further, while Weber discloses the use of an ablation device (see above), that the ablation device is an electrode.
However, Sachs discloses a medical device comprising an electrode (electrodes 51, 52) disposed on the distal end of the catheter body ([0071] discloses a first and second bipolar electrode (51, 52) at the distal end of the device for treating tissue). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device of Weber to incorporate the electrode of Sachs. This provides the benefit of achieving high localized ablation in the region between the electrodes, thereby preventing current from spreading elsewhere in the body as disclosed by Sachs ([0064]). Further, bipolar RF ablation can obviate the need for a separate grounding plate, thereby reducing the risk for inadequately placed or missing grounding plates that cause skin burns ([0064]). 
Further, while Weber discloses the use of an ablation catheter (see above), the combination does not explicitly disclose a handle coupled to the catheter body.
However, Turovskiy discloses medical device (Figure 1) comprising a handle (Figure 1: 34) coupled to an ablation catheter (Figure 1: 12). The ablation catheter delivers energy via an electrode on the distal end of the catheter ([0041] discusses the therapeutic assembly 21 as comprising an electrode). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the catheter of Weber to incorporate the handle coupled to the catheter body of Turovskiy because this allows for the device to be navigated (e.g. steered) to the target ([0073]), thereby increasing the accuracy of the device. Further, including a handle assembly provides the benefit of the ability to control the system through buttons or switches ([0046]), house the energy source, batteries, and processing module ([0051]), aid in deploying the therapeutic assembly ([0053]), and/or include visual safeguards to prevent overheating ([0100]). 
Regarding dependent claim 21, in view of the combination of claim 19, Weber further discloses wherein the ablation catheter device is configured to deliver radio frequency ablation therapy through the electrode ([0019] discloses the ablation is RF ablation).
Regarding dependent claim 38, in view of the combination of claim 19, Sachs further comprising a second electrode (first and second electrodes 51, 52) disposed on the distal end of the catheter body to create a bipolar electrode arrangement ([0071] discloses a first and second bipolar electrode (51, 52) at the distal end of the device for treating tissue).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US PGPUB: 2014/0073903) in view of Sachs et al (US PGPUB: 2014/00393560) and Turovskiy et al (US PGPUB: 2014/0276718), further in view of Azamian et al (US PGPUB: 2016/0128767).  
Regarding dependent claim 39, in view of the combination of claim 19, while Weber discloses a sensor designed to sense a patient physiological parameter, Weber fails to disclose wherein the sensor is designed to sense temperature.
However, Azamian discloses a medical device comprising a sensor designed to sense temperature ([0304]; e.g. thermistor or thermocouple) for providing feedback regarding confirmation of denervation or blocking of nerve conduction ([0304]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device of Weber to incorporate the sensor designed to sense temperature of Azamian. This configuration provides the benefit of providing feedback regarding confirmation or denervation or blocking of nerve conduction ([0304]), thereby insuring treatment success. 
Further, the substitution of one known element (sensor designed to sense temperature of Azamian) for another (sensor designed to sense a patient physiological parameter of Weber) would have been obvious to one of ordinary skill in the art before the effective filing date since the substitution of the sensor shown in Azamian would have yielded predictable results, namely, confirming the deactivation of nerve conduction and success of the ablation of Weber by measuring a physiological parameter (e.g. temperature in Azamian). See MPEP 2143(I)(B). 
Claims 40, 43-46, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US PGPUB: 2014/0073903) in view of Sachs et al (US PGPUB: 2014/00393560) and Turovskiy et al (US PGPUB: 2014/0276718), further in view of SU et al (US PGPUB: 2014/0142549). 
Regarding dependent claim 40, in view of the combination of claim 19, while Weber discloses a sensor designed to sense a patient physiological parameter, Weber fails to disclose wherein the sensor is designed to sense impedance.
However, Su discloses a medical device (16) comprising electrodes (19, 21: interpreted as sensor designed to sense impedance) that can be used to sense an impedance of the bladder ([0035], [0080], [0081]). This measured parameter is used to confirm therapeutic effects of treatment on the target nerve ([0083]-[0084]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Weber to incorporate the sensor is designed to sense impedance Su because this provides information on bladder contraction ([0083]), which may be used to establish a baseline of patient that has received no treatment ([0083]) and thereby provide for a more accurate treatment and ensuring treatment success.  
Further, the substitution of one known element (sensor designed to sense impedance of Su) for another (sensor designed to sense a patient physiological parameter of Weber) would have been obvious to one of ordinary skill in the art before the effective filing date since the substitution of the sensor shown in Su would have yielded predictable results, namely, confirming the therapeutic effects of the ablation of Weber by measuring a physiological parameter (e.g. impedance in Su). See MPEP 2143(I)(B). 
Regarding dependent claim 43, in view of the combination of claim 19, Weber discloses the sensor is designed to sense a patient physiological parameter following delivery of the ablation therapy (Fig. 2: steps 204-206; [0019] discusses delivering simulation energy to the treated target, where the sensor measures for the presence/change in nerve activity; note nerve activity is interpreted as the sensed patient physiological parameter).
Weber teaches nerve ablation procedures for pain management are commonly performed on pelvic nerves ([0002]), Weber fails to disclose this parameter is associated with the pelvic floor dysfunction
However Su discloses detecting a patient physiological parameter ([0042]) associated with pelvic floor dysfunction (at least [0003], [0005], [0031], [0083], [0069], [0090], [0237] all refer to detected physiological parameters associated with bladder dysfunction and treatment at the pelvic floor for bladder dysfunction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device of Weber to incorporate the parameter is associated with the pelvic floor dysfunction of Su. This provides the benefit of providing therapeutic effects to effectively manage bladder dysfunction ([0032]).  
Regarding dependent claim 44-46, in view of the combination of claim 43, Su further discloses wherein the patient physiological parameter associated with the pelvic floor dysfunction is selected from the group consisting of: bladder impedance, bladder pressure, bowel impedance, and bowel pressure (claim 44); pudendal afferent nerve activity, sacral afferent nerve activity, and muscle activity (claim 45); motion of the patient (claim 46). 
Specifically, Su discloses detecting a patient physiological parameter ([0042]) associated with pelvic floor dysfunction, where this physiological parameter is selected from the group consisting of bladder impedance ([0083]), bladder pressure ([0083]); pudendal afferent nerve activity ([0083]), sacral afferent nerve activity ([0083]), muscle activity ([0237]); motion of the patient ([0069] refers to the physiological response as a motor response (e.g. movement of the toe where the movement is above the threshold), interpreted as patient motion). The Examiner notes the remainder of these limitations are in the alternative. 
Regarding dependent claim 50, in view of the combination of claim 19, while Weber discloses identifying a nerve, Weber does not explicitly disclose wherein the ablation catheter device is configured to communicate with the processor to identify, based on the nerve activity measured by the distal end of the catheter body, a C fiber that exhibits activation associated with pathological manifestations of a pelvic floor disorder of the patient.
However, Su discloses that electrical therapy to the C-afferent nerve fibers may provide therapeutic effects that may help manage bladder dysfunction ([0032]; note bladder dysfunction interpreted as pathological manifestations of pelvic floor disorder). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device of Weber to incorporate identifying C fiber that exhibits activation associated with pathological manifestations of a pelvic floor disorder of the patient because targeting C-fibers provides an effective way to treat urinary incontinence and other bladder dysfunction by inhibiting C-afferent nerve stimulation and preventing a bladder contraction ([0003]-[0004], [0032]). 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US PGPUB: 2014/0073903) in view of Sachs et al (US PGPUB: 2014/00393560) and Turovskiy et al (US PGPUB: 2014/0276718), further in view of Organ et al (US PGPUB: 2012/0089123).  
Regarding dependent claim 49, in view of the combination of claim 19, while Weber discloses identifying a nerve, Weber does not explicitly disclose wherein the ablation catheter device is configured to communicate with the processor to identify, based on the nerve activity measured by the distal end of the catheter body, a C fiber by distinguishing the C fiber from other types of nerve fibers or other non-nerve fiber tissue. 
However, Organ discloses a catheter (Fig. 1) for identifying a nerve structures (e.g. C fibers) from motor structures (interpreted as other non-nerve fiber tissue) ([0060]). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have .  
Response to Arguments
Applicant’s arguments, see Remarks, filed December 7, 2020, with respect to the rejection(s) of claim(s) 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weber, Sachs, and Turovskiy outlined above. Weber discloses a catheter that carries a sensor for sensing nerve activity in order to identify and determine the extent of ablation. Sachs discloses applying treatment to pelvic nerve fibers to treat pelvic floor dysfunction. Turovskiy discloses a handle and using an electrode as the ablation instrument. Thus, the combination discloses each and every limitation of claim 19. 
Examiner notes Applicant has not provided any arguments for any additional claims (p. 16). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794